Citation Nr: 0413495	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver as being proximately due to or the result of the 
service connected diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This appeal arises from a March 2003 rating decision of the 
Detroit, Michigan Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim was 
filed after November 9, 2000, the provisions of 38 C.F.R. 
§ 3.159 (2003) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied fully with 
the duty to notify under the VCAA.  No notice has been sent 
to the appellant as to the type of evidence necessary to 
substantiate his TDIU claim or as to the division of 
responsibilities between the appellant and VA in obtaining 
that evidence.  See Quartuccio, supra.  As the RO has not 
fulfilled its obligations under the implementing regulations, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time relative 
to the claim for TDIU benefits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Thus, a remand is required in this case. 

With regard to the claim of entitlement to service connection 
for cirrhosis of the liver, the evidence is unclear as to the 
etiology of this disability.  As a result, the veteran should 
be afforded a VA liver examination to include an opinion 
regarding the putative nexus between the onset of cirrhosis 
of the liver and the veteran's service connected diabetes 
mellitus. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from Dr. 
Lawrence Chua.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA liver examination.  The 
claims folder must be made available to 
the examiner prior to the examination and 
all indicated diagnostic testing must be 
performed.  Based on a review of the 
medical evidence and the current 
examination, the examiner should render a 
medical opinion as to whether it is at 
least as likely as not that cirrhosis of 
the liver is proximately due to or was 
permanently aggravated by the veteran's 
service connected diabetes mellitus.  If 
the examiner finds that the service-
connected diabetes mellitus aggravated 
preexisting cirrhosis of the liver, then 
the examiner should express an opinion as 
to what level of disability is 
attributable to such aggravation.  In 
answering this question, the standard of 
proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  In particular, if 
the requested medical opinion conflicts 
with Dr. Lawrence Chua's January 2003 
opinion, the examiner should provide 
detailed reasons and bases for all points 
of disagreement.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




